Citation Nr: 1032433	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active duty service from May 1966 until May 1968, 
as well as subsequent service with the Army Reserve National 
Guard, including from January 2003 until December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

In June 2009, the Board determined that new and material evidence 
had been received to reopen the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, denied service 
connection for vertigo, and granted service connection for 
tinnitus.  The Board remanded the claim with respect to the issue 
of service connection for bilateral hearing loss for additional 
development.  Specifically, the Veteran's claim was remanded so 
that the RO could schedule the Veteran for a VA examination in 
order to determine the nature and etiology of his hearing loss.  
The examination was completed in November 2009, and a copy of the 
VA examination report has been associated with the Veteran's 
claim file.  The RO subsequently readjudicated the claim in the 
March 2010 rating decision.  A review of the claims file 
indicates that the Board's remand instructions were complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  


FINDINGS OF FACT

1.  In the March 2010 rating decision, the RO granted service 
connection for bilateral hearing loss, rating it as 
noncompensably disabling, effective February 1, 2005.  

2.  The Veteran was notified of this decision in April 2010.  

3.  The Veteran has not filed, or indicates a desire to file, a 
Notice of Disagreement (NOD) with respect to the March 2010 
rating decision.  


CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal of 
entitlement to service connection for bilateral hearing loss, 
and, as such, the claim must be dismissed.  38 U.S.C.A. §7105 
(West 2002); 38 C.F.R. § 20.200 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that an appeal consists of 
a timely filed written Notice of Disagreement to a particular 
rating decision, and, after a statement of the case (SOC) has 
been filed, a timely substantive appeal.  38 C.F.R. § 20.200 
(2009).  

The record reflects that an October 1984 final rating decision 
denied the Veteran's claim of service connection for bilateral 
hearing loss.  In February 2005, the Veteran filed a petition 
seeking to reopen his claim of service connection for bilateral 
hearing loss which was subsequently denied in the April 2005 
rating decision based on no new and material evidence having been 
submitted.  In September 2005, the Veteran filed a notice of 
disagreement with respect to the denial of his claim seeking 
service connection for bilateral hearing loss, as well as several 
other claims.

In the June 2009 Board decision, the Board determined that new 
and material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss and remanded said claim for additional development.  
Specifically, the Board requested that the Veteran be scheduled 
for a VA audiological examination to determine the nature and 
etiology of his hearing loss.  

In the November 2009 examination report, the audiologist opined 
that it is at least as likely that the Veteran's bilateral 
hearing loss was caused or aggravated by his period of active 
duty service from January 2003 to December 2004.  In the March 
2010 rating decision, the RO, taking into consideration the 
additional medical evidence, granted the Veteran's claim seeking 
service connection for bilateral hearing loss, evaluating it as 
noncompensably disabling, effective February 1, 2005.  

The Veteran never submitted a notice of disagreement or a 
substantive appeal for this specific issue.  As such, under 38 
C.F.R. § 20.200, the Board does not have jurisdiction to address 
a claim of entitlement to service connection for bilateral 
hearing loss, since this claim has been granted in full and there 
is no longer an issue in controversy.  

As there remain no allegations of errors of fact or law for 
appellate consideration and the Board does not have jurisdiction 
to review the claim, it must be dismissed.  38 U.S.C.A. § 7105 
(West 2002).  


ORDER

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


